IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-60635
                           Summary Calendar



JAMES T. REED,

                                           Plaintiff-Appellant,

versus

RUTH S. MOSLEY; MIKE MOORE,

                                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:98-CV-138-LN
                        --------------------

                           September 2, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     James T. Reed, Mississippi prisoner # 08798, argues that the

district court erred in dismissing his 42 U.S.C. § 1983

complaint, in which he challenged his denial of parole by the

Mississippi Parole Board (the Board) as arbitrary and capricious.

Because Reed’s challenges, if upheld, will enhance his

eligibility for early release but will not entitle him to an

immediate parole, the challenge within a § 1983 lawsuit is

proper.   Allison v. Kyle, 66 F.3d 71, 73 (5th Cir. 1995).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 98-60635
                                   -2-

     Reed asserts that MISS CODE ANN. § 47-7-17 creates a protected

liberty interest in parole for Mississippi prisoners because it

contains similar mandatory language to that upheld by the Supreme

Court in Board of Pardons v. Allen, 482 U.S. 369 (1987).      This

court has held that the use of the conditional word “may” in

MISS. CODE ANN. § 47-7-3 vests absolute discretion in the Board

regarding parole and bars a finding of a protected liberty

interest.   See Scales v. Mississippi State Parole Bd., 831 F.2d

565, 566 (5th Cir. 1987).     The Mississippi Supreme Court has

ruled that the statutes governing parole must be read together in

a statutory scheme.     Harden, 547 So. 2d at 1152.   This court

cited Harden favorably for the contention that the Mississippi

statutes do not create a protected liberty interest in parole for

a state prisoner.     See   Hunter v. Murphy, No. 92-7747 (5th Cir.

March 31, 1993).**    The language of § 47-7-17, when read as part

of the parole statutory scheme, does not carry the same mandatory

intent as the same language used in Allen.

     Reed also contends that the district court erred because the

cases relied upon by the district court in dismissing his lawsuit

did not speak to the merits of his substantive due process

claims. “The protections of the Due Process Clause are . . .

invoked [only] when the State procedures which may produce

erroneous or unreliable results imperil a protected liberty or

property interest.”     Johnson v. Rodriguez, 110 F.3d 299, 308 (5th

Cir. 1997).   Because Reed did not have a protected liberty


     **
        Hunter is an 1993 unpublished opinion which has
precedential value under 5TH CIR. R. 47.5.3.
                           No. 98-60635
                                -3-

interest in parole, he could not contend that the Board’s parole

procedures violated his due process rights.    Therefore, the

decision of the district court is AFFIRMED.

     Reed has also filed a motion for leave to file a

supplemental brief.   Because he has not identified any legal

developments in his motion that could not have been brought forth

in his original brief, the motion is DENIED.

     AFFIRMED; MOTION TO FILE SUPPLEMENTAL BRIEF DENIED.